United States Court of Appeals,

                         Eleventh Circuit.

                           No. 95-4061.

 Lawton M. CHILES, Jr., Governor of the State of Florida; State
of Florida;    Dade County Public Health Trust, an agency and
instrumentality of Dade County, a political subdivision of the
State of Florida, the School Board of Dade County, Florida,
Plaintiffs-Appellants,

                                 v.

 UNITED STATES of America; Doris Meissner, Commissioner of the
Immigration and Naturalization Service of the Department of
Justice;   Janet Reno, Attorney General of the United States;
Jennifer Nelson, Acting Regional Administrator of the Southern
Regional Office of the INS of the Department of Justice; Walter D.
Cadman, District Director of the Miami District Office of the INS
of the Department of Justice; Donna E. Shalala, Secretary of the
United States Department of Health & Human Services, Defendants-
Appellees.

                          Nov. 8, 1995.

Appeal from the United States District Court for the Southern
District of Florida. (No. 94-676-CIV-EBD), Edward B. Davis, Judge.

Before EDMONDSON and DUBINA, Circuit Judges, and CUDAHY*, Senior
Circuit Judge.

     EDMONDSON, Circuit Judge:

     In this expedited appeal, Florida alleges it is injured by the

United States' failure to enforce the immigration laws.   The State

asserts claims under both the Administrative Procedure Act and the

United States Constitution. Florida asks for equitable restitution

of its unreimbursed expenses or for declaratory relief and an

injunction requiring the United States to fulfill its statutory and

constitutional duties.   The district court dismissed all counts,

concluding the claims presented nonjusticiable political questions.


     *
      Honorable Richard D. Cudahy, Senior U.S. Circuit Judge for
the Seventh Circuit, sitting by designation.
For the reasons as set forth in the district court's order1 and for

the reasons set out below, we AFFIRM.

                                Count II

         In Count II,2 Florida sues the Attorney General under the APA

for her failure to perform the duties imposed by the immigration

laws.      See 8 U.S.C. 1103(a);      1251(a).    The district court

dismissed this claim as a political question. We conclude that, to

the extent Florida asks this court to construe the statutory

responsibilities of the Attorney General, the claim is justiciable.

See Japan Whaling Ass'n v. American Cetacean Soc., 478 U.S. 221,

230, 106 S.Ct. 2860, 2866, 92 L.Ed.2d 166 (1986).

                              A. Standing

         The Attorney General asserts Florida lacks standing to raise

this claim.3      On the redressibility component of standing, we

recognize that the level of illegal immigration is dependent on

many factors outside the control of the Attorney General.         See

Simon v. Eastern Kentucky Welfare Rights Org., 426 U.S. 26, 41-43,

96 S.Ct. 1917, 1926, 48 L.Ed.2d 450 (1976).      But, because an order

against the named defendants would offer some relief to Florida, we

suppose that the State does have standing to raise this claim.

                            B. The Statutes

         Assuming justiciability and standing, we—for much the same




     1
      See Chiles v. United States, 874 F.Supp. 1334
(S.D.Fla.1994).
     2
        Count I is moot.
     3
        The district court did not address this argument.
reasons as are expressed in the district court's order4—conclude

that the district court properly dismissed this count. The overall

statutory scheme established for immigration demonstrates that

Congress   intended     whether    the   Attorney   General   is    adequately

guarding the borders of the United States to be "committed to

agency discretion by law" and, thus, unreviewable.            See 5 U.S.C. §

701(a);    cf. Heckler v. Chaney, 470 U.S. 821, 838, 105 S.Ct. 1649,

1659, 84 L.Ed.2d 714 (1985).5       And, Section 1251(a) expressly gives

the Attorney General discretion whether to deport a particular

alien.

                                  Count III

         Count   III   alleges    that   the   Federal   Medicaid    and   AFDC

reimbursement programs unconstitutionally discriminate against the

state in violation of the Spending Clause (Art. I, § 8) and "other

constitutional provisions guaranteeing equality among the states."

While initial spending decisions are exclusively the domain of

Congress,6 if a specific constitutional limit is exceeded judicial

review is possible, even if the case involves foreign policy.               Cf.

INS v. Chada, 462 U.S. 919, 103 S.Ct. 2764, 77 L.Ed.2d 317 (1983).

But, because no specific constitutional limit on the spending power


     4
      While the district court dismissed this count as
nonjusticiable, it did discuss whether Congress intended judicial
review under Section 1103(a). Chiles, 874 F.Supp. at 1339-41.
     5
      The part of the statute relied on by Florida would not
justify even an allegation of complete abdication of statutory
duties to go to trial. Cf. Heckler, 470 U.S. at 833 n. 4, 105
S.Ct. at 1656 n. 4.
     6
      Because of this circumstance, the district court concluded
that this claim was nonjusticiable. Chiles, 874 F.Supp. at 1342.
has   been   exceeded   by    the   reimbursement   policies   of   AFDC   and

Medicaid, we conclude this count was properly dismissed.                   See

Buckley v. Valeo, 424 U.S. 1, 88-90, 96 S.Ct. 612, 668, 46 L.Ed.2d

659 (1976); South Carolina v. Katzenbach, 383 U.S. 301, 323-25, 86

S.Ct. 803, 816, 15 L.Ed.2d 769 (1966) (states not protected by

Fifth Amendment's equal protection guarantee).          Florida must seek

relief in Congress.          Cf. Garcia v. San Antonio Metro. Transit

Auth., 469 U.S. 528, 549-53, 105 S.Ct. 1005, 1017-18, 83 L.Ed.2d

1016 (1985).

                                     Count IV

       Count IV alleges the United States violates the Guarantee and

Invasion Clause (Art. IV, § 4) and the Tenth Amendment by forcing

Florida to provide unreimbursed benefits to illegal immigrants.

For much the same reasons expressed in the order of the district

court, we conclude that whether the level of illegal immigration is

an "invasion" of Florida and whether this level violates the

guarantee of a republican form of government present nonjusticiable

political questions. See generally Baker v. Carr, 369 U.S. 186, 82

S.Ct. 691, 7 L.Ed.2d 663 (1962).            And, we agree that Florida's

provision of benefits to illegal aliens is not the product of

federal coercion of the kind which violates the Tenth Amendment.

Compare New York v. United States, 505 U.S. 144, 173-78, 112 S.Ct.

2408, 2427-29, 120 L.Ed.2d 120 (1992) with Plyler v. Doe, 457 U.S.

202, 102 S.Ct. 2382, 72 L.Ed.2d 786 (1982);          and Dep't of Health &

Rehabilitative Services v. Solis, 580 So.2d 146 (Fla.1991).

                                    Conclusion

      We recognize that the difficulty in fashioning a remedy for an
alleged wrong can result in a case being nonjusticiable.        See

Powell v. McCormack, 395 U.S. 486, 515-17, 89 S.Ct. 1944, 1961, 23

L.Ed.2d 491 (1969).     Because we conclude that Florida fails to

state a claim upon which relief can be granted by a court, we do

not reach this issue.   The order of the district court is AFFIRMED.